DETAILED ACTION
Examiner acknowledges applicant's participating in AFCP program dated 3/15/2022.  Furthermore, examiner acknowledges applicant’s remarks and amendments in the AFCP.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 3/15/2022, with respect to office action dated 12/7/2021 have been fully considered and are persuasive.  The rejections of 12/7/2021 have been withdrawn. 

Reason for Allowance
Claims 13, 14, 18, 19 and 20 are allowed.  Claims 1-12, and 15-17 are cancelled.
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a method of making a thermal sensor using plurality of conductive beads inside electrodes and use a composition of binder and solid particles that changes state as a threshold temperature.

The closest reasonable prior art reference is Rogers et al. (2016/01003022) teaches a method of making a thermal sensor using plurality of conductive beads inside electrodes and use dip coating liquid composition that changes state as a threshold temperature. However, Rogers does not teach using a binder and solid particles.

The secondary reference, Hiroshi (WO 2008/044458) teaches making of a temperature sensor using binder wax.  However, Hiroshi does not teach a method of making a thermal sensor using plurality 

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a method of making a thermal sensor using plurality of conductive beads inside electrodes and use a composition of binder and solid particles that changes state as a threshold temperature.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855